Citation Nr: 0001332	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  92-52 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for depressive 
neurosis, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Miguel A. Vega


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from October 1950 to 
September 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1991 rating decision, in which the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied an increased evaluation for 
depressive neurosis.  The Board remanded this case in May 
1992 and August 1995.

The record reflects that the appellant has been rated as 
incompetent for VA purposes since June 1996.  In August 1998, 
the RO canceled an outstanding request for VA mental 
disorders examination based upon the appellant's assertion 
that he was satisfied with his current rating.  In January 
1999, the RO sent a letter to the appellant's legal custodian 
requesting clarification as to whether he intended to 
withdraw his claim.  To date, the appellant's legal custodian 
has not submitted a written withdrawal for the claim on 
appeal.  See 38 C.F.R. § 20.204(b) (1999) (a substantive 
appeal must be withdrawn in writing).  Accordingly, the Board 
will proceed with adjudication of this claim.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim for an increased rating has been 
developed.

2.  The appellant's service connected depressive is primarily 
manifested by anxiety, depression, irritability, aggressive 
impulses, insomnia, and self- harm ideas.

3.  The appellant's service connected depressive neurosis 
results in severe, but not total, occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, and mood.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no higher, 
depressive neurosis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1995); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
4.132 Diagnostic Code 9204, 9209, 9405, 9410 (1996 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  Furthermore, he has undergone VA examination in 1995 
and his VA inpatient and outpatient treatment records have 
been associated with the record.  He did not report for VA 
examination in 1998 due to his apparent satisfaction with his 
current rating and his legal custodian has not responded to 
the RO's January 1999 offer to schedule another VA 
examination.  The record does not reveal any additional 
sources of relevant information which may be available 
concerning the present claim.  The Board accordingly finds 
the duty to assist him, mandated by 38 U.S.C.A. § 5107, has 
been satisfied.

In its evaluation, the Board must determine whether the 
weight of the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event.  
However, if the weight of the evidence is against his claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1999).

Historically, the appellant was first treated for an anxiety 
reaction during a VA hospitalization in October 1954.  Prior 
to his admission, he had undergone two previous VA 
hospitalizations for his service connected cirrhosis of the 
liver which had required a splenectomy and ligation of severe 
bleeding esophageal varices.  His anxiety reaction stemmed 
from his fear of recurring bleeding from the esophageal 
varices.  He subsequently developed depression due to 
symptoms of anorexia, epigastric cramps, diarrhea, nausea and 
frequent vomiting in the morning.  He began psychiatric 
treatment in 1967 for diagnoses which included obsessive 
compulsive neurosis and psychoneurotic type depression.

On VA psychiatric examination, dated in April 1973, the 
examiner noted that the appellant was suffering from 
depression and psychophysiologic reactions regarding his 
gastrointestinal tract.  His complaints included insomnia, 
restlessness at night, fear of the dark, hallucinatory 
experiences, easy anger, and nervousness.  He was diagnosed 
with a depressive neurosis reaching psychotic level which was 
directly related to his splenectomy in 1954.

By means of a rating decision dated in June 1973, the RO 
granted service connection for depressive neurosis and 
assigned an original 30 percent disability rating.  In a May 
1974 rating decision, the RO assigned a 50 percent disability 
rating based upon a March 1974 VA examination which indicated 
a diagnosis of "chronic and severe psychoneurosis - anxiety 
with depression."  The appellant's symptoms at that time 
included somewhat depressed mood, blunt affect, anxiety, 
severe fears, tension, agitation, slow motor behavior, poor 
judgment and diminished insight.  In the May 1974 decision, 
the RO also granted a total rating for compensation based on 
individual unemployability (TDIU) based upon the appellant's 
service connected physical and mental disabilities.  Both the 
50 percent rating for depressive neurosis and the TDIU 
evaluation have remained in effect to the current appeal.

Subsequent VA clinical records reveal hospitalizations for 
schizophrenia and alcohol dependence in January 1983, April 
1983, November 1984, and March 1985.  In August 1985, a board 
of VA psychiatrists opined that the proper diagnosis was of 
"depressive neurosis - dysthymic disorder."  The examiners 
further commented that the appellant's alcohol abuse appeared 
to be masking his depressive symptomatology.  Thereafter, the 
appellant was underwent hospitalizations for a psychiatric 
disorder variously diagnosed as recurrent major depressive 
disorder, dysthymic disorder and schizophrenia in June 1989, 
June 1990, November 1990 and October 1990.February 1991, 
February 1992, September 1992 and December 1993.  He more 
recent admissions were due to his complaint of fear of losing 
control of his aggressive impulses and self- harm ideations.  
His symptomatology also included depressed mood, insomnia, 
irritability and crying spells.  Clinical notes covering the 
hospitalizations show that he had positive social contacts 
with his fellow hospital mates.

Lay statements of record covering the period on appeal 
included observations of his begging in the streets and being 
abused by his son.  His son reported that he had become 
unmanageable at times due to his irritability and aggressive 
impulses.

On VA mental disorders examination, dated in November 1995, 
the appellant reported taking prescription medication by a 
psychiatrist, but he was uncertain of the medications he was 
taking.  He reported a recent suicide attempt by running in 
front of a car.  On mental status examination, he was awake, 
alert, and oriented to time person, place and time.  He spoke 
mostly Spanish and his son served as his interpreter.  Affect 
was often inappropriate.  He made vague references to hearing 
voices.  He appeared very dependent upon his son.  His sleep 
pattern was intermittent.  He was recently suicidal, but had 
no current suicidal or homicidal ideations.  He did not 
appear to be a danger to himself.  He understood his need to 
remain in psychiatric treatment.  He did not appear to be 
competent for VA purposes.  Diagnosis was of schizophrenia. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  The RO has assigned a 50 percent disability 
evaluation for depressive neurosis.  In so doing, the RO has 
declined to associate any symptomatology associated with 
schizophrenia as part and parcel of the appellant's service 
connected psychiatric disorder.  Upon reviewing the medical 
evidence of record, the Board finds that the symptomatology 
underlying the appellant's psychiatric disorder has remained 
the same, but the formal evaluation of those symptoms has 
evolved to the current diagnoses of schizophrenia and major 
depressive disorder.  For purposes of this rating decision, 
the Board will consider all symptomatology exhibited by the 
appellant regarding his psychiatric disorder.

The Board notes that the appellant's claim for an increased 
rating for depressive neurosis was first denied by the RO in 
an April 1991 rating decision.  In November 1996, VA issued 
new regulations with respect to the criteria to be considered 
in mental disorder cases.  "[W]here the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
... apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).  Pursuant to Karnas, the Board finds that the 
appellant is entitled to have his claim reviewed under the 
regulations in effect both prior to and after November 1996.  
But see Rhodan v. West, 12 Vet.App. 55 (1998).

Under the regulation currently in effect, the appellant's 50 
percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circulatory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.

The medical evidence shows that the appellant exhibits 
symptomatology which includes aggressive impulses, self- harm 
ideations, anxiety, depression, irritability, and insomnia.  
Due to these symptoms, he has been hospitalized on numerous 
occasions since 1983 and is in need of ongoing psychiatric 
treatment.  He manifests a near continuous depression and is 
dependent upon his son.  A VA examiner has also declared him 
incompetent for VA purposes.  Based upon the above, the Board 
finds that he manifests occupational and social impairment 
with deficiencies in most areas as work, family relations, 
judgment, thinking and mood.  As such, the Board finds that a 
70 percent rating, under schedular criteria currently in 
effect, is warranted.

The Board further finds that, under the criteria currently in 
effect, the preponderance of the evidence is against a rating 
greater than 70 percent.  In this respect, the appellant does 
not exhibit symptoms such as gross impairment in thought 
processes or communication or grossly inappropriate behavior.  
Additionally, his social functioning is less than totally 
impaired as he maintains contact with his family members and 
he is able to socialize in the hospital settings.  
Accordingly, he does not meet the criteria which is required 
for a 100 percent disability rating under the new 
regulations.

Under the provisions of the schedular criteria in effect 
prior to Nov. 7, 1996, a 100 percent evaluation for psychotic 
disorders, such as schizophrenia and major depression with 
psychotic features, was warranted where the active psychotic 
manifestations were of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial incapacity.

For psychoneurotic disorders, such as dysthymic disorder and 
neurosis, a 100 percent evaluation was warranted where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from reality.  Demonstrably unable to obtain or retain 
employment.

In this case, the appellant's variously diagnosed psychiatric 
disorder has not resulted in behavior bordering upon gross 
repudiation of reality or disturbed thought.  He does not 
engage in fantasy or manifest confusion.  In this respect, 
his numerous hospitalizations were prompted, in part, based 
upon his awareness of his diminished ability to control his 
aggressive impulses.  As indicated above, his social 
impairment is less than total.  Accordingly, a rating greater 
than 70 percent is not warranted under the criteria in effect 
prior to Nov. 7, 1996.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1999).

ORDER

A 70 percent schedular evaluation for depressive neurosis is 
granted, subject to the criteria which govern the payment of 
monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

